UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SHERMEKA ARTHUR, et al.,                           :
                                                   :
       Plaintiffs,                                 :    Civil Action No.:    14-1057(RC)
                                                   :
       v.                                          :    Re Document Nos.: 8, 10
                                                   :
DISTRICT OF COLUMBIA,                              :
                                                   :
       Defendant.                                  :

                                 MEMORANDUM OPINION

GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT; DENYING DEFENDANT’S CROSS-
                        MOTION FOR SUMMARY JUDGMENT

                                     I. INTRODUCTION

       In this action, Shermeka Arthur and her minor child Z.A. seek from the District of

Columbia an award of attorneys’ fees incurred in pursuing an administrative claim under the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq. Arthur and

Z.A. have moved for summary judgment on the basis that they were the prevailing parties in the

administrative proceedings and that their requested fees are reasonable. The District disputes

both contentions in its cross-motion for summary judgment and opposition. Because the Court

concludes that the undisputed record evidence shows that Arthur and Z.A. were prevailing

parties and that their requested fees are reasonable, the Court grants their motion for summary

judgment and denies the District’s cross-motion.


                               II. FACTUAL BACKGROUND

       In December 2013, Arthur filed a due process complaint against the District of Columbia

Public Schools (“DCPS”). See generally Admin. Due Process Compl., Pls.’ Ex. 1, ECF No. 8-2.
In the due process complaint, Arthur alleged that an October 2013 individualized education

program (“IEP”) created for her son Z.A. inappropriately reduced specialized instruction and

speech and language services mandated by a prior November 2012 IEP, thereby denying Z.A. a

free appropriate public education, in violation of the IDEA. See id. ¶¶ 16–21. By way of relief,

Arthur sought a revision in Z.A.’s IEP to increase specialized instruction hours to no less than 20

hours per week and speech services to no less than 240 minutes per month. See id. at 7. The due

process complaint also enumerated thirteen other requests for relief, including a speech and

language evaluation conducted by DCPS, a meeting convened by DCPS to revise the IEP,

compensatory education, and a finding that DCPS denied Z.A. a free appropriate public

education. See id. at 7–9.

       Subsequently, an impartial hearing officer scheduled a due process hearing for February

2014. See Consent Order 2, Pls.’ Ex. 2, ECF No. 8-2. Shortly before the hearing was scheduled

to take place, the parties informed the hearing officer that they had reached a resolution, to be

documented in a consent order. Id. That same day, the impartial hearing officer issued the

consent order, which “[b]ased upon the parties’ agreement,” “ordered” that by February 21,

2014, DCPS “shall” amend Z.A.’s IEP “to restore the quantities of specialized instruction and

related services” required by the November 2012 IEP, “i.e., (a) 12.5 hours per week of

specialized instruction . . . and (b) 240 minutes per month of Speech-Language pathology

services.” Id. at 2–3. The consent order noted that DCPS was “not required to convene the

Student’s IEP Team to make the amendments” mandated, and granted no other relief requested

in the due process complaint. Id. Lastly, the order dismissed the due process complaint with

prejudice and without any right of appeal. See id. at 3.
       In June 2014, Arthur and Z.A. (“Plaintiffs”) filed this action to recover attorneys’ fees

incurred in connection with the administrative proceedings resolved by the consent order. See

generally Compl., ECF No. 1. Plaintiffs moved for summary judgment, and the District

subsequently filed a cross-motion for summary judgment and opposition. See Pls.’ Mot. Summ.

J., ECF No. 8; Def.’s Cross-Mot. Summ. J. & Opp’n, ECF No. 10. Both motions are now ripe.


                                          III. ANALYSIS

                                        A. Legal Standards

       A court may grant summary judgment when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant bears the initial burden of identifying portions of the record that

demonstrate the absence of any genuine issue of material fact. See Fed. R. Civ. P. 56(c)(1);

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In response, the non-movant must point to

specific facts in the record that reveal a genuine issue that is suitable for trial. See Celotex, 477
U.S. at 324. In an action for attorneys’ fees following an administrative proceeding under the

IDEA, the “party moving for summary judgment on legal fees must demonstrate prevailing party

status and the reasonableness of the fees requested in terms of hours spent and hourly rate.”

McAllister v. District of Columbia, 21 F. Supp. 3d 94, 99 (D.D.C. 2014).

                                        B. Prevailing Party

       In their cross-motions for summary judgment, the parties primarily dispute whether

Plaintiffs are “prevailing parties” within the meaning of the IDEA, such that they are entitled to

an award of reasonable attorneys’ fees for their success in the administrative proceedings. 20

U.S.C. § 1415(i)(3)(B)(i)(I). For the reasons given below, the Court concludes that they are.
       Enacted in 1975, the IDEA seeks to ensure that children with disabilities can enjoy a

“free appropriate public education.” 20 U.S.C. § 1400(d)(1)(A). To this end, the statute

provides a range of “procedural safeguards,” id. § 1415(a), including a complaint procedure and

right to an “impartial due process hearing” before the local educational agency, id. § 1415(f)(1).

Moreover, “[i]n any action or proceeding brought under” the IDEA’s procedural safeguard

provisions, federal district courts “may award reasonable attorneys’ fees” to “a prevailing party

who is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I); see also Alegria

v. District of Columbia, 391 F.3d 262, 263 (D.C. Cir. 2004) (summarizing IDEA procedures).

       The term “prevailing party” is a “legal term of art,” whose meaning the Supreme Court

elucidated in Buckhannon Board and Care Home, Inc. v. West Virginia Department of Health

and Human Resources. 532 U.S. 598, 603 (2001). The Buckhannon Court held that prevailing

party status requires “a court-ordered change in the legal relationship between the plaintiff and

the defendant.” Id. at 604 (internal alterations and quotation marks omitted). This change can

result from “judgments on the merits” or “settlement agreements enforced through a consent

decree.” Id. By the same token, the Court rejected the so-called “catalyst theory,” under which a

plaintiff can qualify as a prevailing party if his lawsuit merely brings about the result desired. Id.

at 605. A defendant’s “voluntary change in conduct,” the Court explained, lacks the requisite

“judicial imprimatur.” Id. Similarly, “[p]rivate settlements do not entail the judicial approval

and oversight involved in consent decrees”; indeed, federal courts are without jurisdiction to

enforce a private settlement agreement unless its terms “are incorporated into [an] order of

dismissal.” Id. at 604 n.7.

       The principles articulated in Buckhannon govern “prevailing party” determinations under

the IDEA’s fee-shifting provision. See Alegria, 391 F.3d at 263–64 (noting that Buckhannon
“spoke broadly with regard to fee-shifting statutes” and concluding that appellants did not

“overcome the presumption that Buckhannon applies”). The D.C. Circuit, moreover, has

distilled from Buckhannon a three-part test and applied this test in an IDEA prevailing party

analysis: “(1) [T]here must be a court-ordered change in the legal relationship of the parties; (2)

the judgment must be in favor of the party seeking the fees; and (3) the judicial pronouncement

must be accompanied by judicial relief.” District of Columbia v. Straus, 590 F.3d 898, 901

(D.C. Cir. 2010) (internal quotation marks omitted) (citing Thomas v. Nat’l Sci. Found., 330 F.3d
486, 492–93 (D.C. Cir. 2003)).

       The Second Circuit, recognizing that Buckhannon’s discussion of prevailing parties in

judicial proceedings “does not map perfectly” onto the IDEA’s administrative context, applied

Buckhannon by deriving the concept of “administrative imprimatur.” A.R. ex rel. R.V. v. N.Y.

City Dep’t of Educ., 407 F.3d 65, 75–76 (2d Cir. 2005). 1 In A.R., the court explained that an

impartial hearing officer’s decision on the merits, while not “judicial,” still gives rise to

prevailing party status because it changes “the legal relationship between the parties” and is

“enforceable” either by the hearing officer or a court under 42 U.S.C. § 1983. Id. at 76.

Moreover, these traits are shared by the “administrative analog of a consent decree,” which still

bears the necessary “administrative imprimatur.” Id. at 77 (concluding that “administrative

consent decrees” incorporating the terms of the parties’ agreement changed the parties’ legal

relationship and were enforceable). 2


       1
          Other courts of appeals have adopted A.R.’s framework or explained its consistency
with prior circuit precedent. See El Paso Indep. Sch. Dist. v. Richard R., 591 F.3d 417, 423 n.4
(5th Cir. 2009) (explaining A.R.’s consistency with pre-Buckhannon decisions holding that
“success at an administrative proceeding entitles a party to attorney’s fees”); P.N. v. Clementon
Bd. of Educ., 442 F.3d 848, 854 (3d Cir. 2006) (adopting A.R.’s “administrative imprimatur”).
       2
        Though decided before A.R., Abraham v. District of Columbia, 338 F. Supp. 2d 113
(D.D.C. 2004) essentially adopts the same approach, reasoning that a hearing officer’s
                               1. Plaintiffs’ Prevailing Party Status

        Applying the above principles, the Court readily concludes that, on the undisputed

summary judgment record, Plaintiffs are “prevailing part[ies]” entitled to an award of attorney’s

fees. 20 U.S.C. § 1415(i)(3)(B)(i)(I). 3

        All three factors under Straus, adapted to the administrative context through A.R.’s

“administrative imprimatur” rubric, are amply satisfied here. See Straus, 590 F.3d at 901; A.R.,
407 F.3d at 76–77. First, the administrative proceedings effected a “change in the legal

relationship of the parties.” Straus, 590 F.3d at 901. This case does not involve a mere

“[p]rivate settlemen[t],” Buckhannon, 532 U.S. at 604 n.7, after which the impartial hearing

officer did “no more than dismiss” the case, see A.R., 407 F.3d at 78. Rather, the “terms of the

[parties’] agreement are incorporated” into the consent order. Buckhannon, 532 U.S. at 604 n.7;

see also A.R., 407 F.3d at 78; Consent Order 2–3, Pls.’ Ex. 2. Moreover, the consent order was

“in favor of” Plaintiffs and accorded them concrete “relief.” Straus, 590 F.3d at 901.

Specifically, the order directs DCPS “to restore the quantities of specialized instruction and

related services” in a manner largely consistent with the due process complaint. Consent Order

2, Pls.’ Ex. 2.

        The District, however, contends that the language and structure of the consent order lack

specific indicia of any change in the parties’ relationship, relying on Thompson v. District of



determination incorporating a settlement agreement and ordering the defendant to “undertake or
refrain from some conduct consistent with” the IDEA, id. at 120 n.8, “is analogous to a consent
decree in a civil action,” id. at 120.
        3
         The IDEA provides for an award of fees to “a prevailing party who is the parent of a
child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I) (emphasis added). Here, the District
does not contend that even if Z.A. were found to be a prevailing party, he would not be entitled
to fees because he is not a “parent of a child with a disability.” Id. Accordingly, the Court
declines to address the issue and considers only whether Plaintiffs “prevail[ed]” in the
administrative proceedings. Id.
Columbia, No. 12-cv-103, Report & Recommendation, ECF No. 28 (July 1, 2013). The

Thompson court denied prevailing party status where a consent order merely documented the

parties’ agreement without any findings of fact, conclusions of law, or provisions for “future

oversight” or rights of appeal, and was entitled “Consent Order” rather than “Hearing Officer

Determination.” Id. at 53. By contrast, the court found prevailing party status on the basis of

another consent order’s inclusion of an appeal rights provision, jurisdictional statement, and

separate “orders” for each item of relief. Id. at 56–57. This Court, however, declines to adopt

such a formalistic approach, which risks imbuing formatting and stylistic choices with undue

legal significance. 4

        The District further contends that the consent order “granted Plaintiffs no relief on any

claim.” Def.’s Cross-Mot. Summ. J. & Opp’n 6. Although the import of this assertion is

unclear, the Court understands the District to mean that the de minimis relief obtained by

Plaintiffs forecloses a finding of prevailing party status. See Bush ex rel. A.H. v. District of

Columbia, 579 F. Supp. 2d 22, 33 (D.D.C. 2008) (concluding that obtaining partial relief for one

of nineteen requests for relief was de minimis relief); Genrette v. Options Pub. Charter Sch., 926
F. Supp. 2d 364, 367 (D.D.C. 2013) (concluding that order directing defendant to conduct a

functional behavioral assessment was de minimis relief, where the hearing officer denied

requests for private placement and compensatory education). Here, to be sure, the consent order

granted only one of the fourteen requested items of relief—the IEP revision. And even then, the

consent order mandated only 12.5 hours per week of specialized instruction, not the 20 hours

requested. Compare Admin. Due Process Compl. 7–9, Pls.’ Ex. 1, with Consent Order 2–3, Pls.’

        4
         Although this Court adopted this portion of Magistrate Judge Kay’s report and
recommendation in Thompson, the Court had no occasion to consider the prevailing party
analysis given the absence of any objection from the parties. See Order Adopting in Part the
Magistrate Judge’s Report and Recommendation, No. 12-cv-103, ECF No. 32 (July 24, 2013).
Ex. 2. Nonetheless, the Court declines to quantify the relief obtained in such mechanical

fashion; because the IEP revision was the primary relief sought by Plaintiffs, their substantial

success in obtaining such relief was far from de minimis. Moreover, “the degree of the plaintiff’s

success” bears on “the size of a reasonable fee, not [the] eligibility for a fee award at all.” Tex.

State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 790 (1989); accord McAllister,
21 F. Supp. 3d at 101 (D.D.C. 2014); see also Farrar v. Hobby, 506 U.S. 103, 114 (1992)

(“[T]he prevailing party inquiry does not turn on the magnitude of the relief obtained.”). 5

       The Court accordingly holds that because the consent order effected a “change in the

legal relationship of the parties,” favored Plaintiffs, and offered them relief, Plaintiffs were

“prevailing part[ies]” entitled to recover reasonable attorneys’ fees under the IDEA. 20 U.S.C. §

1415(i)(3)(B)(i)(I); see also Straus, 590 F.3d at 901.



                              C. Reasonableness of Fees Requested

       The parties further dispute whether the fees requested by Plaintiffs are “reasonable”

under the IDEA. 20 U.S.C. § 1415(i)(3)(B)(i)(I); see also Mem. Supp. Pls.’ Mot. Summ. J. 8–

12; Def.’s Cross-Mot. Summ. J. & Opp’n 9–13. For the reasons given below, the Court

concludes that they are.




       5
           In discussing the applicable law, the District cites M.M. ex rel. Matthews v. Gov’t of
D.C., 607 F. Supp. 2d 168 (D.D.C. 2009), for the proposition that “pronouncements in an HOD
requiring the school system to merely fulfill its obligations under IDEA, without more, are
insufficient to confer prevailing party status.” Def.’s Cross-Mot. Summ. J. & Opp’n 7. The
Court does not read M.M. to stand for such a dubious proposition. See P.N., 442 F.3d at 856
(rejecting the view that “plaintiffs must establish a new right or expand the requirements of the
IDEA in order to obtain attorneys’ fees”). In any event, because the District nowhere contends
that its reading of M.M. actually governs the facts of this case, the Court will not consider the
issue.
       A “reasonable fee” is calculated by multiplying “the number of hours reasonably

expended on the litigation . . . by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424,

433 (1983). The plaintiff bears the burden of showing that both of these figures are reasonable,

In re North, 59 F.3d 184, 189 (D.C. Cir. 1995), by proffering evidence of the attorneys’ billing

practices, skill, experience, and reputation, as well as the prevailing market rates in the relevant

community, see McAllister, 21 F. Supp. 3d at 100. If the plaintiff carries this burden, then the

number of hours billed and the attorneys’ hourly rates are deemed reasonable, and the burden

shifts to the defendant to rebut the plaintiff’s showing. See Blackman v. District of Columbia,

677 F. Supp. 2d 169, 172 (D.D.C. 2010).

       Here, Plaintiffs have provided a detailed invoice that explains the hours billed, hourly

rates, and tasks performed for two attorneys and two paralegals in connection with Arthur and

Z.A.’s administrative proceedings. See Invoice, Pls.’ Ex. 3, ECF No. 8-2. 6 The invoice uses

hourly rates that are 75% of the Laffey rates. See Laffey Matrix, Pls.’ Ex. 7, ECF No. 8-3. 7

Plaintiffs have also submitted statements from their attorneys explaining their experience and

education, along with resumes from the paralegals who assisted with the case. See Polo Verified

Statement, Pls.’ Ex. 4, ECF No. 8-3; Hassan Verified Statement, Pls.’ Ex. 5, ECF No. 8-3;

Resumes, Pls.’ Ex. 6, ECF No. 8-3.

       In its cross-motion and opposition, the District takes no issue with the number of hours

billed and disputes the hourly rates in only one respect: The District claims that because Ms.

Polo was admitted to the District of Columbia bar only in 2012, her rates should correspond to


       6
       In addition, the invoice also details services provided by another individual with initials
“MCL,” whose time was not charged. See Invoice, Pls.’ Ex. 3.
       7
         The Laffey Matrix details hourly rates for attorneys and paralegals of varying
experience levels and is prepared for use in fee calculations by the Civil Division of the United
States Attorney’s Office for the District of Columbia.
the Laffey rates for an attorney with 1–3 years of experience, not 4–7 years of experience. See

Def.’s Cross-Mot. Summ. J. & Opp’n 13. But as Plaintiffs explain, the District overlooks the

fact that Ms. Polo was admitted to the Florida bar in 2009. See Polo Verified Statement ¶ 5, Pls.’

Ex. 4; Florida Bar Online Profile, Pls.’ Reply Ex. 3, ECF No. 12-1. Because the District offers

no response, it has failed to create a genuine dispute of material fact (let alone show that it is

entitled to judgment as a matter of law). See generally Def.’s Reply, ECF No. 13. 8

       The Court pauses to note one discrepancy: The invoice proffered by Plaintiffs is based on

the 2012–13 Laffey rates, despite the fact that the attorneys’ work occurred between September

2013 and February 2014 and thus should warrant application of the higher 2013–14 rates. See

Invoice, Pls.’ Ex. 3; Laffey Matrix, Pls.’ Ex. 7 (explaining that 2013–14 rate applies for period

between June 1, 2013, and May 31, 2014). Because Plaintiffs offer no explanation or record

evidence to resolve the discrepancy, the Court declines to revise the figures upward. See

Celotex, 477 U.S. at 323 (explaining movant’s initial responsibility of “identifying those portions

of” the record evidence demonstrating an absence of a genuine dispute of material fact).

Accordingly, the Court will rely on the total invoice figure of $17,781.62, which is based on the

2012–13 Laffey rates. 9


       8
         Like Plaintiffs, the Court is confused by the District’s assertion that “Plaintiffs advocate
for the Laffey matrix rate for both counsel and her paralegal.” Def.’s Cross-Mot. Summ. J. &
Opp’n 9. Plaintiffs’ filings plainly demonstrate that they seek only 75% of the Laffey rates for
counsel and paralegals. See Mem. Supp. Pls.’ Mot. Summ. J. 10; Pls.’ Reply 7; Invoice, Pls.’ Ex.
3. And given that the District concedes that 75% of the Laffey rate is reasonable, the Court
concludes that the District has lodged no general objection to the reasonableness of the hourly
rates provided in Plaintiffs’ filings beyond its quibbles with Ms. Polo’s years of experience. See
Def.’s Cross-Mot. Summ. J. & Opp’n 12 n.1 (citing cases awarding “three-quarters (3/4) of
Laffey or less”).
       9
          In their motion for summary judgment, Plaintiffs assert that Ms. Polo alone is entitled to
the 2013–14 Laffey rate, of which 75% would amount to $221.75. See Mem. Supp. Pls.’ Mot.
Summ. J. 10. This assertion, however, finds no support in their invoice, which uses an hourly
rate of $217.50, or 75% of the 2012–13 Laffey rate. See Invoice, Pls.’ Ex. 3.
          Lastly, Plaintiffs seek $90.62 in costs associated with postage, letters, photocopies, and

faxes related to the attorneys’ services. See Invoice, Pls.’ Ex. 3. The District has not challenged

the reasonableness of this figure, and the Court accordingly awards these costs as well. See

Briggs v. District of Columbia, No. 14-cv-0002, 2014 WL 5860358, at *4 (D.D.C. Nov. 12,

2014) (awarding costs for mileage, parking, and postage); McClam v. District of Columbia, 808
F. Supp. 2d 184, 190–91 (D.D.C. 2011) (awarding costs for copying, faxing, and mileage).

          The Court concludes that Plaintiffs have demonstrated the reasonableness of the hours

billed by their attorneys and paralegals, their hourly rates, and other miscellaneous costs. See In

re North, 59 F.3d at 189. The District, moreover, has not carried its burden to rebut this

showing. See Blackman, 677 F. Supp. 2d at 172. Accordingly, the District shall be liable to

Plaintiffs for $17,872.24 in reasonable attorneys’ fees.


                                         IV. CONCLUSION

          For the foregoing reasons, Plaintiffs’ motion for summary judgment (ECF No. 8) is

GRANTED, and Defendant’s cross-motion for summary judgment (ECF No. 10) is DENIED.

An Order consistent with this Memorandum Opinion is separately and contemporaneously

issued.


Dated: May 28, 2015                                                  RUDOLPH CONTRERAS
                                                                     United States District Judge